Citation Nr: 1542321	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  14-11 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Kenneth L. Lavan, Esq.


ATTORNEY FOR THE BOARD

L. Gower, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  A notice of disagreement was received in May 2013; a statement of the case was issued in March 2014; and, a substantive appeal was received in April 2014.  

The Veteran was scheduled to appear at the Buffalo RO to have a videoconference hearing with a Veterans Law Judge.  The Veteran failed to appear for the scheduled hearing and subsequently asked that his hearing request be withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts he contracted hepatitis C during his service as a result of air gun inoculations.  

To this end, he recounts a history in some of his medical records that he has had abnormal liver tests since his service in the Navy from 1978 to 1984.  However, his service treatment records do not indicate any abnormal liver test results.  As was mentioned in the Veteran's brief, blood testing for hepatitis C was not available until 1992, and was thus not available during the Veteran's years of service.  Centers for Disease Control and Prevention, "Hepatitis C FAQs for the Public," http://www.cdc.gov/hepatitis/hcv/cfaq.htm (last updated May 31, 2015).  The Veteran alleges that he first tested positive for hepatitis C in 1992, but there was no culture count.  He also indicated in another statement that the 1992 results came back as a false positive. He was again tested in October 2005, and found to be positive for hepatitis C with a high viral count load.  (In some documents, the Veteran alleges he tested positive for hepatitis C in the summer of 2004.  The earliest diagnosis of hepatitis C in the record is dated October 2005.)  It is noted that in his claim filed in May 2011 he identified an onset in 2005.

The record indicates that the Veteran was not afforded a VA medical examination.
Accordingly, this matter must be remanded.  The VA's duty to assist includes providing a medical examination when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2015); 38 C.F.R. §§ 3.159, 3.326(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong of 38 C.F.R. § 3.159(c)(4)(I) establishes a low threshold to trigger the necessity of a medical examination, requiring only that the evidence of record 'indicate' that the claimed disability or symptoms 'may' be associated with service); Locklear v. Nicholson, 20 Vet. App. 410 (2006).  

In conducting the examination on remand, the medical examiner should consider and discuss the medically recognized risk factors for hepatitis C.  See M21-1, III.iv.4.I.1.j, amended July 5, 2015 (incorporating the language of Training Letter 211A (01-02) (April 2001), which was rescinded with its incorporation).  The Veteran in this case has several post-service risk factors for hepatitis C.  He has multiple tattoos, the first of which he says he received in 1993, at a licensed and sterile facility.  He also worked at a tattoo parlor from 1997 to 1999.  Although he denied intranasal cocaine use or intravenous drug use on his Disability Benefits Questionnaires, his medical history includes cocaine and heroin use from the 1980s. He stated he discontinued these drugs many years ago and denies ever using them intravenously.  His medical history also indicates "many female sexual partners."  These factors, as well as the risk presented by air gun inoculations, should be carefully considered by the medical examiner.  See M21-1, III.iv.4.I.1.k-l, amended July 5, 2015 (incorporating the language of Fast Letter 04-13 (June 2004), which was rescinded with its incorporation).

In addition, while the RO obtained records from all of the private medical providers identified by the Veteran, some of the relevant medical records appear to be missing.  Notably, the Veteran's alleged first positive test for hepatitis C in 1992 is not in the record.  Further, in August 2011, the Veteran stated that he was receiving treatment at the Buffalo VA Medical Center and requested that the RO retrieve his medical records from that facility.  The Board's review of the record does not reveal any VA treatment records.  The Veteran's outstanding medical records, including any VA treatment records and earlier testing for hepatitis C, should be obtained.  38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(c); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify and sign a release for all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disability.  This should specifically include any VA treatment records.  Make all reasonable attempts to obtain identified records.  If any requested records cannot be obtained, inform the Veteran and provide him with an opportunity to provide the records.  Copies of any correspondence should be included in the claims file.

2. Thereafter, schedule a VA examination to determine whether the Veteran's diagnosed hepatitis C is related to his military service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Based on his/her review of the case, the examiner is specifically requested to offer an opinion on the following:

Did the Veteran's hepatitis C at least as likely as not (i.e., at least a 50 percent probability) have its onset during active duty or within the first post-service year, or was this condition otherwise caused by the Veteran's military service?  In this regard, the examiner is asked to comment on the Veteran's service and post-service medical treatment records and his statements regarding risk factors for hepatitis C.  The examiner is asked to specifically consider the Veteran's risk factors for hepatitis C, including drug use, tattooing, high risk sexual activity, and the air gun inoculations.  For each risk factor individually, the examiner should state whether it is at least as likely as not the cause of the Veteran's hepatitis C.  

In offering an opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner must explain why the opinion cannot be offered and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

3. Re-adjudicate the issue remaining on the appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


 

